Dissenting Opinion by Judge Hurt.
I concur in the opinion of the court, that it is necessary, in order to give the circuit court jurisdiction of either the subject matter of a contest of a nomination, by a primary election, of a candidate for office, or of the person of a contestee, that the contestant shall give notice of his intention to contest “within five days from the time the election commissioners shall have awarded the certificate of nomination to such candidate whose nomination is contested,” as provided in the statute, but I respectfully dissent from the conclusion arrived at by the court, that the memorandum, apparently made by a majority of the Board of Election Commissioners and signed by its secretary and attested by its chairman, on the 18th, 22nd, and 24th days of August, when taken together, conclusively show, a canvass and tabulation of the votes by the Board of Election Commissioners, showing that a majority had been received by appellee, or a final decision by the board that a certificate of nomination should be awarded to’ the appellee, Rose, on the 18th day of August, or at any earlier period than the 24th day of August, and henee, I dissent from the conclusion reached, that the notice executed upon contestee upon the 25th day of August did not give the circuit court jurisdiction to hear and determine the contest. I, also, dissent from the opinion of the court as to the effect of the special demurrer filed by contestee on the 28th day of August. I refrain from stating with any further particularity my views of the questions, or the reasons, which impel me to the conclusions, which I have reached, contrary to the opinion of the court, because to do so would be neither profitable to the administration of the laws nor to the litigants, as my individual views of the questions involved, in opposition to the opinion of the court, which :is effective, could be of no value and of no public interest.